internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-104399-01 date date legend x s state law firm industry director d1 dear this letter responds to your letter dated date submitted on behalf of x requesting that the service grant x an extension of time to elect to treat s as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code effective d1 the information submitted states that s was incorporated under state law on d1 and was wholly owned by x an s_corporation x instructed law firm to prepare and file a proper qsub election for s effective d1 due to inadvertence by law firm however s’s qsub election was not timely filed sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is held by the s_corporation and the s_corporation elects to treat the corporation as a qsub plr-104399-01 sec_1_1361-3 of the income_tax regulations provides the time and manner of making a qsub election sec_1_1361-3 provides that a qsub election cannot be effective more than two months and days prior to the date of filing notice_2000_58 2000_47_irb_491 provides that form_8869 qualified_subchapter_s_subsidiary election should be used by all s_corporations wishing to elect qsub treatment as directed in instructions to the form sec_301_9100-1 of the procedure and administration regulations provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-1 sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time until days from the date of this letter to file a form_8869 to elect to treat s as a qsub effective d1 with the appropriate service_center a copy of this letter should be attached to the form_8869 a copy of this letter and the election should be sent to the industry director except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x otherwise was a valid s_corporation or whether s is otherwise eligible to be a qsub for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 plr-104399-01 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
